Dawson, J.
(concurring): I fully concur in the opinion and judgment of the court. I wish to add, however, that I think the court ought to abandon the novel and illogical rule that the state has the burden of proof in quo warranto like any plaintiff in an ordinary lawsuit, as announced in The State, ex rel., v. City of Harper, 94 Kan. 478, syl. ¶ 1, 146 Pac. 1169. It is comparatively so easy for a defendant to justify his exercise of official powers if he has lawful authority, and frequently so difficult for the state to prove that defendant has no such authority — involving the awkward problem of proving a negative — that the old rule of evidence wfiich imposed the burden of justification on defendant was a much more practical one. As late as the case of The State, ex rel., v. City of Atchison, 92 Kan. 431, 434, 140 Pac. 873, the old rule was still recognized by this court. For the good of the public service, the rule announced in section 1 of the syllabus in the case of the city of Harper should be abandoned’ although it would not affect the judgment in this case. Here the defendants did not content themselves with demurring to plaintiff’s insufficient evidence, but took up the burden of proving affirmatively that their exercise of official powers was fully justified.